



 
Union Carbide Corporation and Subsidiaries
EXHIBIT 10.5.15
 
 
 



FIFTEENTH AMENDMENT TO THE
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT




This Fifteenth Amendment to the Amended and Restated Revolving Credit Agreement
(this “Amendment”) is made effective as of December 30, 2017, and is entered
into among Union Carbide Corporation, as Borrower (“Borrower”), The Dow Chemical
Company, as Lender (“Lender”) and Union Carbide Chemicals & Plastics Technology
LLC as the Subsidiary Guarantor (the “Subsidiary Guarantor”) (together, the
“Parties”).


BACKGROUND


The Parties have entered into the Amended and Restated Revolving Credit
Agreement dated as of May 28, 2004, as amended by the First Amendment to the
Amended and Restated Revolving Credit Agreement dated October 29, 2004, the
Second Amendment to the Amended and Restated Revolving Credit Agreement dated
December 30, 2004, the Third Amendment to the Amended and Restated Revolving
Credit Agreement dated September 30, 2005, the Fourth Amendment to the Amended
and Restated Revolving Credit Agreement dated September 30, 2006, the Fifth
Amendment to the Amended and Restated Revolving Credit Agreement dated September
30, 2007, the Sixth Amendment to the Amended and Restated Revolving Credit
Agreement dated September 30, 2008, the Seventh Amendment to the Amended and
Restated Revolving Credit Agreement dated September 30, 2009, and the Eighth
Amendment to the Amended and Restated Revolving Credit Agreement dated September
30, 2010, the Ninth Amendment to the Amended and Restated Revolving Credit
Agreement dated September 30, 2011, the Tenth Amendment to the Amended and
Restated Revolving Credit Agreement dated December 6, 2012, the Eleventh
Amendment to the Amended and Restated Revolving Credit Agreement dated December
16, 2013, the Twelfth Amendment to the Amended and Restated Revolving Credit
Agreement dated December 17, 2014, and the Thirteenth Amendment to the Amended
and Restated Revolving Credit Agreement dated December 18, 2015, and the
Fourteenth Amendment to the Amended and Restated Revolving Credit Agreement
dated December 12, 2016 (the “Credit Agreement”). Union Carbide Subsidiary C is
no longer a Subsidiary Guarantor under this Credit Agreement as it is no longer
a wholly owned subsidiary of Borrower.


The Parties desire to amend the Credit Agreement according to the terms in this
Amendment. Any capitalized terms used in this Amendment, but not otherwise
defined in this Amendment, are as defined in the Credit Agreement.


THE AGREEMENT


1.
Amendment to Section 1.1. The Parties agree to amend Section 1.1 of the Credit
Agreement by Replacing the definition of “Scheduled Termination Date” with the
following definition:



“Scheduled Termination Date” means December 30, 2018.


2.
No Other Amendment or Waiver. Except as expressly amended by this Amendment, the
Credit Agreement and all other Loan Documents remain in full force and effect in
accordance with their terms, and the Parties ratify and confirm the Credit
Agreement and all other Loan Documents in all respects.





60

--------------------------------------------------------------------------------





 
Union Carbide Corporation and Subsidiaries
EXHIBIT 10.5.15
 
 
 



3.
Execution in Counterparts. This amendment may be executed in any number of
counterparts and and by different parties in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.



4.
Governing Law. This Amendment and the rights and obligation of the Parties to
this Amendment will be governed by, and construed and interpreted in accordance
with, the law of the State of New York.



5.
Subsidiary Guarantor. The Guarantor to this Agreement will only be bound by its
guarantee if it remains a wholly owned subsidiary of the Borrower.





The Parties agree that this Amendment is effective as of December 30, 2017, and
they have caused their authorized representatives to execute this Amendment
below.








LENDER:
 
SUBSIDIARY GUARANTOR:
 
 
 
THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CHEMICALS &
 
 
PLASTICS TECHNOLOGY LLC
 
 
 
 
 
 
By: /s/ GARY MCGUIRE
 
By: /s/ MARK A WHITEMAN
Name: Gary McGuire
 
Name: Mark A. Whiteman
Title: Vice President and Treasurer
 
Title: President
 
 
 
 
 
 
BORROWER:
 
 
 
 
 
UNION CARBIDE CORPORATION
 
 
 
 
 
 
 
 
By: /s/ IGNACIO MOLINA
 
 
Name: Ignacio Molina
 
 
Title: Chief Financial Officer, Vice President, and Treasurer
 
 

















Signature Page
Fifteenth Amendment to the Amended and Restated Revolving Credit Agreement


61









